Citation Nr: 0431949	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-09 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred when, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Among other things, this law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

Relevant to the duty to notify, the Court has held that VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide; 
and that, furthermore, in what can be considered a fourth 
element of the requisite notice, VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim, under 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The RO should send a letter that specifically 
addresses the evidence needed to reopen a claim based on new 
and material evidence.

The record indicates that the veteran has filed a claim for 
Social Security Disability benefits, and has been awarded 
Social Security Disability benefits.  The RO must contact the 
Social Security Administration and obtain all records related 
to the veteran's Social Security claim.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty 
to assist particularly applies to relevant evidence known to 
be in the possession of the Federal Government, such as 
Social Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington DC for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claim to be granted in this case, 
what evidence he must obtain and what 
evidence the RO will obtain, as well as 
informing him of the need to submit all 
available evidence that corroborates his 
claims.  The RO should send a letter 
specifically addressing the requirements 
to reopen a claim based on new and 
material evidence.

2.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: All 
records related to the veteran's claim 
for Social Security benefits including 
all medical records and copies of all 
decisions or adjudications.

3.  Following the above, the RO should 
then readjudicate the claim for service 
connection for PTSD including reviewing 
all newly obtained evidence, and including 
analyzing whether new and material 
evidence has been presented to reopen the 
claim.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




